               Case 1:19-cv-00380-LY Document 4 Filed 05/03/19 Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

    LAWRENCE PARRISH,              §
        Plaintiff,                 §
                                   §
    v.                             §                            CIVIL ACTION NO. 1:19-cv-00380-LY
                                   §
    CITY OF AUSTIN, DANE O’NEILL,  §
    PAUL BIANCHI, JORDAN WAGSTAFF, §
    AND MARCOS JOHNSON,            §
         Defendants.               §

     DEFENDANT CITY OF AUSTIN’S ANSWER AND AFFIRMATIVE DEFENSES TO
                    PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE LEE YEAKEL:

           Defendant City of Austin files this Answer and Affirmative Defenses to Plaintiff’s Original

Complaint (Doc. No. 1). Pursuant to Rules 8 and 12 of the Federal Riles of Civil Procedure,

Defendant respectfully shows the Court the following:

                                            ORIGINAL ANSWER

           Pursuant to Federal Rule of Civil Procedure 8(b), Defendant responds to each of the

specific averments in Plaintiff’s Complaint as set forth below. To the extent that Defendant does

not address a specific averment made by Plaintiff, Defendant expressly denies that averment. 1

                                                I.       PARTIES

1.1        Upon information and belief, Defendant admits the allegations contained in Paragraph 1.1

           of the Complaint.

1.2        Defendant admits the allegations contained in Paragraph 1.2 of the Complaint.

1.3        Defendant admits the allegations contained in Paragraph 1.3 of the Complaint.

1.4        Defendant admits the allegations contained in Paragraph 1.4 of the Complaint.


1
    Paragraph numbers in Defendant’s Answer correspond to the paragraphs in Plaintiff’s Original Complaint.
            Case 1:19-cv-00380-LY Document 4 Filed 05/03/19 Page 2 of 7




1.5    Defendant admits the allegations contained in Paragraph 1.5 of the Complaint.

1.6    Defendant admits the allegations contained in Paragraph 1.6 of the Complaint.

                            II.     JURISDICTION AND VENUE

2.1    Defendant admits the allegations contained in Paragraph 2.1 of the Complaint.

2.2    Defendant admits the allegations contained in Paragraph 2.2 of the Complaint.

2.3    Defendant admits the allegations contained in Paragraph 2.3 of the Complaint.

2.4    Defendant admits the allegations contained in Paragraph 2.4 of the Complaint.

                           III.     DUTY AND LAW APPLICABLE

3.1    Defendant denies the allegations contained in Paragraph 3.1 of the Complaint.

3.2    Defendant denies the allegations contained in Paragraph 3.2 of the Complaint.

3.3    Defendant denies the allegations contained in Paragraph 3.3 of the Complaint.

3.4    Defendant denies the allegations contained in Paragraph 3.4 of the Complaint.

3.5    Defendant denies the allegations contained in Paragraph 3.5 of the Complaint.

       1)     Defendant denies the allegations contained in Paragraph 3.5(1) of the Complaint.

       2)     Defendant denies the allegations contained in Paragraph 3.5(2) of the Complaint.

       3)     Defendant denies the allegations contained in Paragraph 3.5(3) of the Complaint.

       4)     Defendant denies the allegations contained in Paragraph 3.5(4) of the Complaint.

       5)     Defendant denies the allegations contained in Paragraph 3.5(5) of the Complaint.

       6)     Defendant denies the allegations contained in Paragraph 3.5(6) of the Complaint.

                              IV.    FACTUAL ALLEGATIONS

4.1    Defendant admits the allegations contained in the first and third sentences of Paragraph 4.1

       of the Complaint. Defendant denies the remaining allegations contained in Paragraph 4.1

       of the Complaint.



DEFENDANT CITY OF AUSTIN’S ANSWER AND AFFIRMATIVE DEFENSES                               Page 2 of 7
TO PLAINTIFF’S ORIGINAL COMPLAINT
           Case 1:19-cv-00380-LY Document 4 Filed 05/03/19 Page 3 of 7




4.2    Defendant denies the allegations contained in Paragraph 4.2 of the Complaint.

4.3    Upon information and belief, Defendant admits that Plaintiff did not fire a weapon during

       the incident which is the subject of this lawsuit. Upon information and belief, Defendant

       admits that Plaintiff was hit by approximately seven of the fired rounds. Defendant denies

       the remaining allegations contained in Paragraph 4.3 of the Complaint.

4.4    Defendant denies the allegations contained in Paragraph 4.4 of the Complaint.

4.5    Upon information and belief, Defendant admits that Plaintiff did not fire his firearm during

       the incident which is the subject of this lawsuit. Defendant denies the remaining allegations

       contained in Paragraph 4.5 of the Complaint.

4.6    Defendant denies the allegations contained in Paragraph 4.6 of the Complaint.

4.7    Defendant denies the allegations contained in Paragraph 4.7 of the Complaint.

4.8    Defendant denies the allegations contained in Paragraph 4.8 of the Complaint.

4.9    Upon information and belief, Defendant admits the allegations contained in Paragraph 4.9

       of the Complaint.

             V.      THE CITY’S POLICIES, CUSTOMS AND PRACTICES

5.1    Defendant denies the allegations contained in Paragraph 5.1 of the Complaint.

5.2    Defendant admits the allegations contained in Paragraph 5.2 of the Complaint.

5.3    Defendant admits the allegations contained in the first sentence of Paragraph 5.3 of the

       Complaint. Defendant denies the remaining allegations contained in Paragraph 5.3 of the

       Complaint.

                                 VI.    CAUSES OF ACTION

City of Austin

6.1    Defendant denies the allegations contained in Paragraph 6.1 of the Complaint.



DEFENDANT CITY OF AUSTIN’S ANSWER AND AFFIRMATIVE DEFENSES                                Page 3 of 7
TO PLAINTIFF’S ORIGINAL COMPLAINT
            Case 1:19-cv-00380-LY Document 4 Filed 05/03/19 Page 4 of 7




6.2    Defendant denies the allegations contained in Paragraph 6.2 of the Complaint.

6.3    Defendant admits that it did not discipline the officers as a result of the incident which is

       the subject of this lawsuit. Defendant denies the remaining allegations contained in

       Paragraph 6.3 of the Complaint.

The Officers

6.4    Defendant denies the allegations contained in Paragraph 6.4 of the Complaint.

                                            VII.    DAMAGES

7.1    Defendant denies the allegations contained in Paragraph 7.1 of the Complaint.

7.2    Defendant denies the allegations contained in Paragraph 7.2 of the Complaint.

                                 VIII. EXEMPLARY DAMAGES

8.1    Defendant denies the allegations contained in Paragraph 8.1 of the Complaint.

                                     IX.      ATTORNEY’S FEES

9.1    Defendant denies the allegations contained in Paragraph 9.1 of the Complaint.

                                       X.          JURY DEMAND

10.1   Defendant admits the allegations contained in Paragraph 10.1 of the Complaint.

                               XI.     REQUEST FOR DISCLOSURE

11.1   Defendant will make its initial disclosures in accordance with the Federal Rules of Civil

       Procedure.

                                     PLAINTIFF’S PRAYER

       Defendant denies the allegations contained in this paragraph of the Complaint and

specifically denies that the Plaintiff is entitled to any relief whatsoever of and from the Defendants.




DEFENDANT CITY OF AUSTIN’S ANSWER AND AFFIRMATIVE DEFENSES                                   Page 4 of 7
TO PLAINTIFF’S ORIGINAL COMPLAINT
            Case 1:19-cv-00380-LY Document 4 Filed 05/03/19 Page 5 of 7




                                   AFFIRMATIVE DEFENSES

1.      Defendant asserts the affirmative defense of governmental immunity as a municipal

corporation entitled to immunity while acting in the performance of its governmental functions,

absent express waiver.

2.      Defendant asserts the affirmative defense of governmental immunity, in that its employees

are entitled to qualified/official immunity for actions taken in the course and scope of their

employment, absent express waiver.

3.      Defendant denies that it can be liable for exemplary/punitive damages under 42 U.S.C. §

1983 as it is a political subdivision.

4.      Defendant asserts the affirmative defense of statute of limitations as to all claims outside

the applicable limitations period(s), both statutory and administrative, if any.

5.      Defendant asserts the affirmative defense of contributory negligence. Plaintiff’s claims are

barred in whole or in part by Plaintiff’s contributory negligence. Plaintiff, by his actions, failed to

exercise ordinary care for his safety. His actions contributed at least fifty-one percent to his alleged

injuries and the damages asserted in this case.

6.      Defendant affirmatively pleads that the Plaintiff’s claims are barred in whole or in part

since Plaintiff’s intentional acts were the proximate cause, or a proximate contributing cause, of

his alleged injuries and damages asserted in this case.

7.      Defendant asserts the affirmative defense that Plaintiff failed to mitigate damages, if any,

and asserts this failure to mitigate as both an affirmative defense and as a reduction in the damage

amount, if any, due Plaintiff.

8.      Defendant reserves the right to assert additional affirmative defenses throughout the

development of the case.



DEFENDANT CITY OF AUSTIN’S ANSWER AND AFFIRMATIVE DEFENSES                                   Page 5 of 7
TO PLAINTIFF’S ORIGINAL COMPLAINT
            Case 1:19-cv-00380-LY Document 4 Filed 05/03/19 Page 6 of 7




                                    DEFENDANT’S PRAYER

       Defendant City of Austin prays that all relief requested by Plaintiff be denied, and that the

Court dismiss the Plaintiff’s claims with prejudice and award Defendant its costs and attorney’s

fees, and any additional relief to which it is entitled under law or equity.


                                               RESPECTFULLY SUBMITTED,

                                               ANNE MORGAN, CITY ATTORNEY
                                               MEGHAN L. RILEY, CHIEF LITIGATION

                                               /s/ H. Gray Laird III
                                               H. GRAY LAIRD III
                                               State Bar No. 24087054
                                               gray.laird@austintexas.gov
                                               City of Austin – Law Department
                                               P. O. Box 1546
                                               Austin, Texas 78767-1546
                                               Telephone: (512) 974-1342
                                               Facsimile: (512) 974-1311

                                               ATTORNEYS FOR DEFENDANT
                                               CITY OF AUSTIN




DEFENDANT CITY OF AUSTIN’S ANSWER AND AFFIRMATIVE DEFENSES                                Page 6 of 7
TO PLAINTIFF’S ORIGINAL COMPLAINT
           Case 1:19-cv-00380-LY Document 4 Filed 05/03/19 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I certify that on the 3rd day of May, 2019, I served a copy of Defendant’s Answer and

Affirmative Defenses to Plaintiff’s Complaint on Plaintiff, by and through his attorneys of record,

in compliance with the Federal Rules of Civil Procedure.

Via CM/ECF:
Robert L. Ranco
State Bar No. 24029785
robert@texasjutice.com
Daniel J. Christensen
State Bar No. 24010695
DC LAW, PLLC
6615 Vaught Ranch Road, Suite 102
Austin, Texas 78730
Telephone: (512) 220-1800
Facsimile: (512) 220-1801

ATTORNEYS FOR PLAINTIFFS


                                       /s/ H. Gray Laird III
                                      H. GRAY LAIRD III




DEFENDANT CITY OF AUSTIN’S ANSWER AND AFFIRMATIVE DEFENSES                               Page 7 of 7
TO PLAINTIFF’S ORIGINAL COMPLAINT
